DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP 8-133534) in view of Suzuki et al (U.S. Patent Application Publication No. 2016/0136981), hereinafter “Suzuki”.
With respect to Claim 8, Tanaka, Figures 1-5, teaches a printing apparatus, comprising: 
a holding unit 2 configured to hold a roll 14 sheet on which a sheet is wound, 
a driving unit 52 configured to rotate the roll sheet in a first direction for feeding the sheet from the roll sheet to the ejection unit and a second direction opposite to the first direction; and
a detecting unit 56 configured to detect a leading end portion of the roll 14 sheet, 
wherein the driving unit 52 rotates the roll 14 sheet in the second direction until a phase difference between a first rotational angle when the detecting unit 56 detects the leading end portion of the roll sheet and a second rotational angle when the detecting unit detects the leading end portion of the roll sheet following the detection of the first rotational angle is less than a predetermined value.
Tanaka teaches all the element of the printing apparatus except for an inkjet printing apparatus with an ejection unit configured to eject ink on the sheet fed from the roll sheet.
However, Suzuki, Figures 1-24, teaches an inkjet printing apparatus with an ejection unit 15 configured to eject ink on the sheet fed from the roll sheet.
It would have been obvious to one of ordinary skill in the art to provide Tanaka with an inkjet printing apparatus, as taught by Suzuki, for the purpose of carrying different types of printing operations such as larger sized printing operations.
With respect to Claim 9, Tanaka further teaches wherein, in a case in which the leading end portion is not detected by the detecting unit even when the roll sheet performs more than one rotation in the second direction, the driving unit stops the rotation of the roll sheet in the second direction.  See Paragraph [0038].
With respect to Claim 10, Tanaka further teaches a contact body 50a,50b that presses an outer circumferential surface of the roll sheet.  
With respect to Claim 11, Tanaka further teaches a conveyance unit 16a,16b configured to convey the sheet, in a direction for feeding the sheet from the roll sheet, to a downstream side of the contact body and an upstream side of the ejection unit, wherein in a case in which the roll sheet rotates in the second direction, the contact body contacts the roll sheet, and in a case in which the sheet is conveyed by the conveyance unit, the contact body is separated from the roll sheet.  
With respect to Claim 12, Suzuki further teaches wherein the ejection unit ejects ink while moving in a direction intersecting with a conveyance direction of the sheet.  
With respect to Claim 15, Tanaka further teaches a guide that supports the sheet fed from the roll sheet.
With respect to Claim 16, Tanaka, Figures 1-5, teaches a printing apparatus, comprising: 
a holding unit 2 configured to hold a roll 14 sheet on which a sheet is wound; 
a driving unit 52 configured to rotate the roll sheet in a first direction for feeding the sheet from the roll 14 sheet to the printing unit and a second direction opposite to the first direction,	
wherein based on information related to setting of the roll sheet in the holding unit, the driving unit rotates the roll sheet in the second direction to wind the roll sheet tightly and thereafter rotates the roll sheet in the first direction.  
Tanaka teaches all the element of the printing apparatus except for an inkjet printing apparatus with an ejection unit configured to eject ink on the sheet fed from the roll sheet.
However, Suzuki, Figures 1-24, teaches an inkjet printing apparatus with an ejection unit 15 configured to eject ink on the sheet fed from the roll sheet.
It would have been obvious to one of ordinary skill in the art to provide Tanaka with an inkjet printing apparatus, as taught by Suzuki, for the purpose of carrying different types of printing operations such as larger sized printing operations.
With respect to Claim 17, Tanaka further teaches a detecting unit 56 configured to detect a leading end portion of the roll sheet, wherein based on an output from the detecting unit, the driving unit 52 switches the rotation of the roll sheet from the second direction to the first direction.  
With respect to Claim 18, Tanaka further teaches wherein the detecting unit detects the leading end portion of the roll sheet two or more times.  
With respect to Claim 19, Tanaka further teaches a contact body 50a,50b that presses an outer circumferential surface of the roll sheet.  
With respect to Claim 20, Tanaka further teaches a conveyance unit 16a,16b configured to convey the sheet, in a direction for feeding the sheet from the roll sheet, to a downstream side of the contact body and an upstream side of the ejection unit, wherein in a case in which the roll sheet rotates in the second direction, the contact body contacts an outer circumferential surface of the roll sheet, and in a case in which the sheet is conveyed by the conveyance unit, the contact body is separated from the outer circumferential surface of the roll sheet.  
With respect to Claim 21, Suzuki further teaches wherein the ejection unit 15 ejects ink while moving in a direction intersecting with a conveyance direction of the sheet.  
With respect to Claim 23, Tanaka further teaches a guide that supports the sheet fed from the roll sheet.
Allowable Subject Matter
Claim 13-14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654